Case 3:16-cv-00661-JLS-BGS Document 92 Filed 10/07/19 PageID.1419 Page 1 of 28




               United States Court of Appeals
                   for the Federal Circuit
                            __________________________
                                                                          Oct 07 2019
                   THE SCRIPPS RESEARCH INSTITUTE,
                            Plaintiff-Appellant
                                                                            s/ AKR


                                         v.

                                ILLUMINA, INC.,
                                Defendant-Appellee
                            __________________________

                                    2018-2089
                            __________________________

                Appeal from the United States District Court for the
             Southern District of California in No. 3:16-cv-00661-JLS-
             BGS, Judge Janis L. Sammartino.
                            __________________________

                                     MANDATE
                            __________________________

                 In accordance with the judgment of this Court, entered
             August 29, 2019, and pursuant to Rule 41 of the Federal
             Rules of Appellate Procedure, the formal mandate is
             hereby issued.



                                              FOR THE COURT

             October 7, 2019                  /s/ Peter R. Marksteiner
                                              Peter R. Marksteiner
                                              Clerk of Court
Case 3:16-cv-00661-JLS-BGS Document 92 Filed 10/07/19 PageID.1420 Page 2 of 28




               United States Court of Appeals
                   for the Federal Circuit
                           __________________________

                   THE SCRIPPS RESEARCH INSTITUTE,
                            Plaintiff-Appellant

                                        v.

                               ILLUMINA, INC.,
                               Defendant-Appellee
                           __________________________

                                   2018-2089
                           __________________________

                Appeal from the United States District Court for the
             Southern District of California in No. 3:16-cv-00661-JLS-
             BGS Judge Janis L. Sammartino
                           __________________________

                                  JUDGMENT
                           __________________________

             THIS CAUSE having been considered, it is

             ORDERED AND ADJUDGED:

             AFFIRMED

                       ENTERED BY ORDER OF THE COURT
Case 3:16-cv-00661-JLS-BGS Document 92 Filed 10/07/19 PageID.1421 Page 3 of 28




             August 29, 2019            /s/ Peter R. Marksteiner
                                        Peter R. Marksteiner
                                        Clerk of Court
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  1 Filed:
                                              10/07/19    08/29/2019 Page 4 of 28
                                                       PageID.1422




                     NOTE: This disposition is nonprecedential.


               United States Court of Appeals
                   for the Federal Circuit
                              ______________________

                   THE SCRIPPS RESEARCH INSTITUTE,
                            Plaintiff-Appellant

                                         v.

                                ILLUMINA, INC.,
                                Defendant-Appellee
                              ______________________

                                    2018-2089
                              ______________________

                Appeal from the United States District Court for the
             Southern District of California in No. 3:16-cv-00661-JLS-
             BGS, Judge Janis L. Sammartino.
                             ______________________

                             Decided: August 29, 2019
                             ______________________

                  JUSTIN SCOTT COHEN, Thompson & Knight LLP, Dal-
             las, TX, argued for plaintiff-appellant. Also represented by
             HERBERT J. HAMMOND, JAMES MICHAEL HEINLEN; DEREK
             TOD GILLILAND, Nix Patterson & Roach LLP, Daingerfield,
             TX.

                 JUANITA ROSE BROOKS, Fish & Richardson, PC, San Di-
             ego, CA, argued for defendant-appellee. Also represented
             by MICHAEL ARI AMON, CRAIG E. COUNTRYMAN.
                             ______________________
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  2 Filed:
                                              10/07/19    08/29/2019 Page 5 of 28
                                                       PageID.1423



             2           THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




                 Before WALLACH, CLEVENGER, and TARANTO, Circuit
                                    Judges.
                 Opinion for the court filed by Circuit Judge TARANTO.
                 Dissenting opinion filed by Circuit Judge CLEVENGER.
             TARANTO, Circuit Judge.
                  The Scripps Research Institute owns now-expired U.S.
             Patent No. 6,060,596, which describes and claims bifunc-
             tional molecules having certain properties, along with li-
             braries of such molecules. Scripps sued Illumina, Inc. in
             the Southern District of California, asserting infringement
             of claims 1, 3, 10, and 16 of the ’596 patent. The district
             court issued claim-construction rulings that addressed
             three terms that involve the variable a and a claim phrase
             that refers to a linker molecule. Shortly thereafter, Scripps
             and Illumina filed a joint motion stipulating that, under
             the claim-construction rulings, Illumina has not infringed
             the asserted claims. The district court granted the motion
             and entered a final judgment in Illumina’s favor.
                 Scripps appeals the claim-construction rulings involv-
             ing the a terms and the linker molecule phrase. Both par-
             ties agree that, if the rulings involving the a terms are
             correct, the district court’s judgment should stand. Be-
             cause we agree with the district court regarding the a
             terms, we affirm the judgment without reaching the dis-
             pute over the linker molecule phrase.
                                           I
                                          A
                 The ’596 patent is titled “Encoded Combinatorial
             Chemical Libraries.” Its specification describes bifunc-
             tional molecules, represented by the formula A–B–C, gath-
             ered into a library. At a general level, the A side of each
             bifunctional molecule is the molecule of interest (such as a
             molecule that binds to a particular target, ’596 patent, col.
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  3 Filed:
                                              10/07/19    08/29/2019 Page 6 of 28
                                                       PageID.1424



             THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.             3



             2, lines 64–66), the C side is a molecule serving an indexing
             function in the library, and B is a linker between A and C.
                  The “chemical moiety” A in the A–B–C bifunctional
             molecule is a “polymer.” ’596 patent, col. 4, lines 31, 33.
             The polymer “comprises a linear series of chemical units
             represented by the formula (Xn)a, wherein X is a single
             chemical unit in polymer A and n is a position identifier.”
             Id., col. 4, lines 33–36. 1 The specification notes that “a is
             an integer,” typically between four and fifty. Id., col. 4,
             lines 41–42.
                  The C in the A–B–C molecule is the “identifier oligonu-
             cleotide.” Id., col. 5, lines 56–57. The specification explains
             that oligonucleotide C is made up of unit identifiers corre-
             sponding to the chemical units of polymer A. Id., col. 5,
             lines 58–61. Specifically, oligonucleotide C has “a sequence
             represented by the formula (Zn)a, wherein Z is a unit iden-
             tifier nucleotide sequence within oligonucleotide C that
             identifies the chemical unit X at position n.” Id. Each unit
             identifier Z typically includes between two and ten nucleo-
             tides, preferably chosen from the bases found in DNA:
             adenosine, cytosine, guanosine, and thymidine. Id., col. 6,
             lines 7–19.
                 The B portion of the bifunctional molecule is the “linker
             molecule” that connects polymer A and oligonucleotide C.
             See id., col. 8, lines 20–24. The specification explains that
             linker molecule B “can be any molecule that performs the
             function of operatively linking the chemical moiety to the
             identifier oligonucleotide.” Id. It further notes that linker



                 1    The ’596 patent and papers in the record some-
             times use italics for numerical variables such as a and n
             and sometimes do not. For clarity and consistency, we use
             italics for such variables throughout this opinion. We do so
             even when quoting language not italicized in the original,
             without flagging each formatting change.
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  4 Filed:
                                              10/07/19    08/29/2019 Page 7 of 28
                                                       PageID.1425



             4          THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




             molecule B preferably “has a means for attaching to a solid
             support” and also “separat[ing] from the solid support.”
             Id., col. 8, lines 25–33.
                  The specification teaches a “method for producing a
             plurality of bifunctional molecules to form a library of this
             invention.” Id., col. 9, lines 62–63. “In the present synthe-
             sis methods,” a bifunctional molecule A–B–C is created ac-
             cording to “an alternating parallel synthesis procedure.”
             Id., col. 9, line 66, through col. 10, line 7. The procedure
             involves “add[ing] chemical unit X and then add[ing] a unit
             identifier nucleotide sequence Z that defines (codes for)
             that corresponding chemical unit.” Id. With a library of
             bifunctional molecules formed in that way, researchers can
             discern the identity of bound polymer A by reading the cor-
             responding genetic tag, i.e., oligonucleotide C. Id., col. 2,
             line 66, through col. 3, line 1.
                 Independent claim 1 recites the following:
                 1. A bifunctional molecule according to the formula
                 A–B–C, wherein A is a polymer comprising a linear
                 series of chemical units represented by the formula
                 (Xn)a, wherein X is a single chemical unit in poly-
                 mer A, B is a linker molecule operatively linked to
                 A and C[,] and identifier oligonucleotide C is repre-
                 sented by the formula (Zn)a, wherein a unit identi-
                 fier nucleotide sequence Z within oligonucleotide C
                 identifies the chemical unit X at position n; and
                 wherein n is a position identifier for both X in pol-
                 ymer A and Z in oligonucleotide C having the value
                 of 1+i where i is an integer from 0 to 10, such that
                 when n is 1, X or Z is located most proximal to the
                 linker, and a is an integer from 4 to 50.
             Id., col. 43, lines 2–14. Claim 3 depends on claim 1 and
             additionally requires that “said polymer is an oligosaccha-
             ride, pol[y]peptide, glycolipid, lipid, proteoglycan, glyco-
             peptide or oligonucleotide.” Id., col. 43, lines 18–20.
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  5 Filed:
                                              10/07/19    08/29/2019 Page 8 of 28
                                                       PageID.1426



             THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.           5



                 Unlike claims 1 and 3, which involve a single bifunc-
             tional molecule, claims 10 and 16 claim libraries containing
             multiple bifunctional molecules. Claim 10 recites “[a] li-
             brary comprising a plurality of species of bifunctional mol-
             ecules according to claim 1.” Id., col. 44, lines 4–5. Claim
             16 depends on claim 10 and further requires that “each of
             said species of bifunctional molecules in said plurality is
             present in molar equivalents of from 0.2 to 10.0.” Id., col.
             44, lines 29–31.
                                          B
                 In December 2016, Scripps sued Illumina, asserting
             that Illumina’s making, using, selling, and offering to sell
             its BeadChip products infringed claims 1, 3, 10, and 16 of
             the ’596 patent. After the Patent Trial and Appeal Board
             denied Illumina’s petition for an inter partes review of all
             claims of the ’596 patent except claims 7–9, Illumina moved
             to dismiss the district-court case, arguing that its Bead-
             Chip products could not meet the requirements of claim 1
             (and hence of claims 3, 10, and 16) under any plausible con-
             struction of the a terms. The court, concluding that it could
             not at that stage reject Scripps’s proposed constructions of
             the a terms, denied Illumina’s motion to dismiss.
                 The parties then engaged in full claim-construction lit-
             igation over the terms a, (Zn)a, and (Xn)a (the a terms), and
             the claim phrase B is a linker molecule operatively linked
             to A and C, and a couple of other terms not involved in this
             appeal. After accepting briefs from both sides, the district
             court heard testimony and argument at a hearing. On
             April 10, 2018, the court issued an order construing all dis-
             puted terms. Scripps Research Inst. v. Illumina, Inc., No.
             16-CV-661, 2018 WL 1726597 (S.D. Cal. Apr. 10, 2018).
                 First, the court construed a to mean “an integer from 4
             to 50 that is further defined in the context of the formulas
             (Zn)a and (Xn)a.” Id. at *6. Next, it construed (Xn)a to mean
             “a representation of polymer A, where ‘a’ is the number of
             chemical units of X forming the polymer A.” Id. It
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  6 Filed:
                                              10/07/19    08/29/2019 Page 9 of 28
                                                       PageID.1427



             6          THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




             similarly construed (Zn)a to mean “a representation of iden-
             tifier oligonucleotide C, where ‘a’ is the number of chemical
             unit identifiers in the oligonucleotide.” Id. Relatedly, the
             court determined that the value of a must be the same for
             both (Xn)a and (Zn)a. Id. at *5.
                 The court then turned to the phrase B is a linker mole-
             cule operatively linked to A and C. The Board had already
             construed the linker molecule phrase in its decision deny-
             ing Illumina’s petition for an inter partes review. Analyz-
             ing the prosecution history of earlier patents in the same
             family as the ’596 patent, the Board determined that
             Scripps had disclaimed some linker molecules. Accord-
             ingly, the Board construed the linker molecule phrase to
             mean that “linker molecule B (1) links to A and to C, (2)
             allows for alternat[ing] addition of nucleotides and amino
             acids to itself, and (3) is capable of coupling to and decou-
             pling from a solid support without cleaving either the pol-
             ypeptide or oligonucleotide from linker molecule B.” J.A.
             977. The district court adopted the Board’s construction,
             deeming it “reasoned” and “persuasive.” Scripps, 2018 WL
             1726597, at *6–7.
                 On May 17, 2018, Scripps and Illumina filed a joint mo-
             tion for final judgment, stipulating that, under the district
             court’s claim-construction rulings, “Illumina has not in-
             fringed, did not infringe, and cannot infringe” the asserted
             claims. J.A. 7. Both parties agreed that, under the court’s
             construction of a, the value of a for Illumina’s BeadChip
             products is one, which falls outside the claimed range of
             four to fifty. They also agreed that Illumina’s BeadChip
             products do not contain linker molecules under the court’s
             construction of the linker molecule phrase. The parties
             acknowledged that “[e]ach of these rulings”—the construc-
             tions of the a terms; the determination that a must have
             the same value in (Xn)a and (Zn)a; and the construction of
             the linker molecule phrase—“provides an independent ba-
             sis why Illumina has not infringed the Asserted Claims.”
             Id. The next day, on May 18, 2018, the district court
             Case: 18-2089 Document
Case 3:16-cv-00661-JLS-BGS Document:92
                                     46 Filed
                                           Page: 7 Filed:
                                              10/07/19    08/29/2019 Page 10 of 28
                                                       PageID.1428



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.               7



              granted the joint motion and entered judgment against
              Scripps.
                  Scripps timely appealed on June 15, 2018. We have
              jurisdiction under 28 U.S.C. § 1295(a)(1).
                                             II
                  We see the dispute over the a terms as raising three
              separate but related questions: (1) whether a in (Zn)a
              counts the number of chemical unit identifiers, (2) whether
              a in (Xn)a counts the number of chemical units, and (3)
              whether a must be the same for both polymer A and oligo-
              nucleotide C. Scripps answers each of those questions in
              the negative, maintaining that a counts individual nucleo-
              tides for oligonucleotide C, that a counts monomers for pol-
              ymer A, and that a need not be the same for (Zn)a and (Xn)a.
              We address each issue in turn, though the issues are re-
              lated because (Zn)a and (Xn)a are closely related, so our res-
              olutions of the issues are mutually reinforcing.
                                             A
                  We agree with the district court that a in (Zn)a counts
              chemical unit identifiers, not individual nucleotides. In its
              introductory paragraph explaining C and its Zn compo-
              nents and their correspondence to the already described A
              and its Xn components, the specification states that, in
              (Zn)a, a is “an integer as described previously to connote the
              number of chemical unit identifiers in the oligonucleotide.”
              ’596 patent, col. 5, lines 63–65 (emphasis added). This is a
              definition, and at least where (as here) there is nothing ex-
              traordinary to the contrary, “the inventor’s lexicography
              governs.” See Phillips v. AWH Corp., 415 F.3d 1303, 1316
              (Fed. Cir. 2005) (en banc).
                    At the same time, the specification nowhere says that
              a in the formulas refers to the number of nucleotides in the
              overall oligonucleotide C, i.e., (Zn)a. It does use nucleotides
              to measure the length of the individual “unit identifier[s],”
              i.e., each Zn, see, e.g., ’596 patent, col. 6, lines 7–14, 61–63;
             Case: 18-2089 Document
Case 3:16-cv-00661-JLS-BGS Document:92
                                     46 Filed
                                           Page: 8 Filed:
                                              10/07/19    08/29/2019 Page 11 of 28
                                                       PageID.1429



              8           THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              and it also notes both a preferable number of nucleotides
              in an overall identifier oligonucleotide “for effective hybrid-
              ization” and the considerations that “contribute to length
              of the identifier oligonucleotide,” id. col. 6, line 64–col. 7,
              line 3. See also id., col. 18, lines 14–34 (discussing poly-
              merase chain reaction, involving hybridization to which
              sheer number of nucleotides relevant). But the specifica-
              tion does not use nucleotides as the unit for a, or even label
              a the “length” of C, having defined that variable in terms
              of “the number of chemical unit identifiers.” Id., col. 5,
              lines 63–65. Moreover, the specification makes plain that
              each individual “unit identifier nucleotide sequence” (each
              Zn, corresponding to a chemical unit Xn) typically has mul-
              tiple nucleotides, id., col. 6, lines 61–63 (emphasis added)
              (six is “typical and exemplary”), so in the complete “identi-
              fier oligonucleotide” C consisting of multiple “unit identi-
              fier” sequences (Z1, Z2, Z3, . . .), the nucleotide count would
              not equal the “chemical unit identifier” count.
                   We see no sound basis for understanding the word “con-
              note” in this setting to mean anything but “is.” In its open-
              ing brief in this court, Scripps made no argument about the
              significance of the word “connote” in the specification. In
              its reply brief, Scripps asserted that “connote the number
              of chemical unit identifiers” means stating one number
              (nucleotides) that by calculation with another number (the
              number of nucleotides per chemical unit identifier, if it is
              uniform) can lead to identification of the number of chemi-
              cal unit identifiers. Aside from its lateness, this assertion
              is unduly strained. Scripps points to no such use of “con-
              note” in scientific contexts like this one. And it would be
              especially odd to find such an unusual (or entirely novel)
              use given where “connote” appears in this patent—namely,
              in the opening, concept-introducing paragraph of the sec-
              tion that defines and explains the identifier oligonucleotide
              C and its makeup—without any language that points to a
              need for calculation or the assumptions and method of such
              a calculation. The only reasonable understanding of
             Case: 18-2089 Document
Case 3:16-cv-00661-JLS-BGS Document:92
                                     46 Filed
                                           Page: 9 Filed:
                                              10/07/19    08/29/2019 Page 12 of 28
                                                       PageID.1430



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.               9



              “connote” in this setting, we think, is the straightforward
              one that a is “the number of chemical unit identifiers”
              (which correspond to the “chemical units” in (Xn)a on a one-
              to-one basis).
                   Notably, this understanding reflects ordinary chemical
              nomenclature—which Illumina’s expert confirmed in testi-
              mony that we do not see meaningfully contradicted. J.A.
              1015–16. For example, the formula CH3(CH2)8CH3 repre-
              sents the straight-chain hydrocarbon decane. The sub-
              script outside the parentheses indicates how many times
              the group inside the parentheses repeats, i.e., that there
              are eight saturated carbons singly bonded to one another
              in between two methyl groups. Under the specification’s
              definition, Scripps used the subscript a in the same way.
              Although the chemical unit identifiers at different posi-
              tions of n will differ depending on their corresponding
              chemical units, a identifies how many chemical unit iden-
              tifiers are linked together.
                                             B
                   For similar reasons, we agree with the district court
              that a in (Xn)a counts chemical units. In the context of
              chemical libraries, the specification explains, “‘a’ . . . repre-
              sents the number of chemical units of X forming the poly-
              mer A, i.e., the length of polymer A.” ʼ596 patent, col. 9,
              lines 9–11 (emphasis added); see also id., col. 44, lines 9–11
              (similar language in claim 11). We have no reason to be-
              lieve that a in (Xn)a means something different elsewhere
              in the same patent. See In re Varma, 816 F.3d 1352, 1363
              (Fed. Cir. 2016) (“[T]he principle that the same phrase in
              different claims of the same patent should have the same
              meaning is a strong one, overcome only if ‘it is clear’ that
              the same phrase has different meanings in different
              claims.” (quoting Fin Control Systems Pty., Ltd. v. OAM,
              Inc., 265 F.3d 1311, 1318 (Fed. Cir. 2001))). We so conclude
              following ordinary principles of internal-document coher-
              ence—part of the legal task of interpreting intrinsic
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  10 Filed:
                                              10/07/19     08/29/2019Page 13 of 28
                                                       PageID.1431



              10          THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              evidence. See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135
              S. Ct. 831, 841 (2015); Teva Pharm. USA, Inc. v. Sandoz,
              Inc., 789 F.3d 1335, 1342 (Fed. Cir. 2015).
                                             C
                  We also agree with the district court that the value of
              a must be the same for both (Xn)a and (Zn)a. The claim lan-
              guage itself states, after introducing both (Xn)a and (Zn)a,
              that “a is an integer.” ’596 patent, col. 43, lines 13–14 (em-
              phasis added). That definitional assertion about the previ-
              ously used a logically refers without differentiation to both
              (Xn)a and (Zn)a and means that it is the same integer for
              both (Xn)a and (Zn)a. And the two claim constructions we
              have already discussed effectively compel this conclusion,
              as those constructions reflect the definitional correspond-
              ence between C with its Zn components and A with its Xn
              components.
                   We do not see how the relevant public could be expected
              to understand that a could differ for (Xn)a and (Zn)a without
              some linguistic clue. There is none. If Scripps wanted to
              indicate that the lengths of polymer A and oligonucleotide
              C might differ, it could have done so in at least three ways.
              It could have used another variable, such as c, to represent
              the length of the oligonucleotide, which would generate the
              formula (Xn)a–B–(Zn)c. Alternatively, Scripps could have
              used prime notation to differentiate between the different
              values of a, which would produce the formula (Xn)a–B–
              (Zn)aʹ. Similarly, Scripps could have used sub-subscripts on
              a (e.g., a1 and a2) to indicate that a might take on different
              values. Scripps did none of these things or anything com-
              parable.
                  The specification confirms that a has the same value in
              both (Xn)a and (Zn)a—and not just through the interacting
              meanings of the effectively definitional provisions we have
              discussed. Every embodiment in the specification has the
              same value of a for both the chemical moiety and the oligo-
              nucleotide. E.g., ’596 patent, col. 6, line 1 (a = 4); id., Fig.
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  11 Filed:
                                              10/07/19     08/29/2019Page 14 of 28
                                                       PageID.1432



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.              11



              2 (a = 3). And that symmetry necessarily flows from the
              specification’s teaching of how to make the bifunctional
              molecules—building them according to “an alternating
              parallel synthesis procedure.” Id., col. 9, line 66, through
              col. 10, line 7. Because a unit identifier nucleotide se-
              quence is always added to oligonucleotide C for every cor-
              responding chemical unit added to polymer A, the synthetic
              procedure taught in the patent will always result in a uni-
              form value of a.
                                             D
                   Scripps points to only one fact about the patent that
              legitimately weighs against the above conclusions. It notes
              that defining a as the number of chemical units and chem-
              ical unit identifiers (i.e., the maximum value of n) limits
              the length of polymer A to no more than eleven chemical
              units because claim 1 limits the values of n to between one
              and eleven. See id., col. 4, lines 36–38 (n = 1 + i, where 0 ≤
              i ≤ 10). And yet claim 1, following the specification, states
              that the value of a ranges from four to fifty. Id., col. 4, lines
              41–42. In Scripps’s view, this result means that a is not
              properly measured in chemical units or chemical unit iden-
              tifiers and must have a smaller unit of measure.
                  We do not think that this consequence should be given
              enough weight to override the compelling support for the
              district court’s conclusions about the a terms—including
              the notation used in the claim language, the intertwined
              definitions of the specification, and the embodiments and
              synthesis method taught in the specification. We note that
              the district court’s conclusions do not produce an actual in-
              consistency within the claim language. They mean only
              that the limited range of n effectively further narrows the
              requirement that a be an integer from four to fifty. That is
              odd, suggesting some lack of care in drafting, but it is not
              an internal contradiction. Moreover, there is already odd,
              careless drafting in claim 1. Scripps agrees that there is
              no explanation for the claim’s saying that n is i + 1, with i
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  12 Filed:
                                              10/07/19     08/29/2019Page 15 of 28
                                                       PageID.1433



              12          THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              ranging from zero to ten, rather than simply saying that n
              ranges from one to eleven. See Oral Arg. at 30:58–31:11.
                   In addition, a somewhat similar oddity arises for claim
              2 under Scripps’s nucleotide-counting construction of the a
              term on the C side. Claim 2 recites that each chemical unit
              identifier may be up to eight nucleotides long. ’596 patent,
              col. 43, lines 15–17. Applying Scripps’s construction of a,
              claim 2 would contemplate an oligonucleotide in which a is
              eighty-eight, which far exceeds the limit of fifty set by in-
              dependent claim 1. Of course, the necessarily present limit
              of claim 1 would restrict claim 2, but that would still be an
              odd bit of drafting, leaving a suggestion of permissibly ex-
              ceeding fifty further limited by a requirement not to do so.
                  In these circumstances, Scripps’s point about limiting
              the possible values of a is not enough to overcome the oth-
              erwise clear claim language and explicit interacting defini-
              tions in the specification, along with the embodiments and
              synthesis method taught in the specification. Accordingly,
              we agree with the district court’s rulings on the a terms.
                                           III
                   We have considered Scripps’s other arguments but do
              not find them persuasive. It is undisputed that our agree-
              ment with the district court regarding the a terms suffices
              for us to affirm the district court’s judgment. We therefore
              affirm that judgment, without considering the court’s con-
              struction of the linker molecule phrase.
                   The parties shall bear their own costs.
                                      AFFIRMED
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  13 Filed:
                                              10/07/19     08/29/2019Page 16 of 28
                                                       PageID.1434




                      NOTE: This disposition is nonprecedential.


                United States Court of Appeals
                    for the Federal Circuit
                                ______________________

                     THE SCRIPPS RESEARCH INSTITUTE,
                              Plaintiff-Appellant

                                            v.

                                  ILLUMINA, INC.,
                                  Defendant-Appellee
                                ______________________

                                      2018-2089
                                ______________________

                 Appeal from the United States District Court for the
              Southern District of California in No. 3:16-cv-00661-JLS-
              BGS, Judge Janis L. Sammartino.
                              ______________________

              CLEVENGER, Circuit Judge, dissenting.
                                            I
                   The Scripps Research Institute owns U.S. Patent No.
              6,060,596 (“the ’596 patent”), which recites an inventive
              molecule intended to improve the efficiency and effective-
              ness of the drug discovery process—the search “for novel
              bioactive chemicals.” ’596 patent col. 1 ll. 15–34; id. col. 2
              ll. 48–54. The purpose of the invention is the construction
              of so-called “bifunctional molecules” that have two main
              chemical components that serve two distinct functions. Id.
              col. 2 ll. 48–67; id. col. 3 ll. 1–17. The first component is a
              chemical moiety that serves as a novel bioactive chemical
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  14 Filed:
                                              10/07/19     08/29/2019Page 17 of 28
                                                       PageID.1435



              2           THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              candidate. Id. col. 3 ll. 12–23. The second is a genetic tag
              that uniquely identifies the specific chemical moiety. Id.
              The ’596 patent refers to the chemical moiety as a polymer
              A and to the genetic tag as an oligonucleotide C. Id.; id.
              col. 4 ll. 43–54. The invention connects those two func-
              tional groups using a linker molecule B, thereby construct-
              ing the inventive bifunctional molecule. Id. col. 4 ll. 26–30.
              Thus, A—B—C is a formula that represents the bifunc-
              tional molecule. Id.
                  The ’596 patent provides “[p]olymer A can be any mon-
              omeric chemical unit that can be coupled and extended in
              polymeric form.” Id. col. 4 ll. 46–47. The specification fur-
              ther states the linear series of chemical units making up
              polymer A is represented by the formula (Xn)a, wherein “X”
              is a single chemical unit, “n” is an integer between 1 and
              11 that identifies the position of a given chemical unit X
              within polymer A, and “a” is an integer from 4 to 50 that
              defines the length of polymer A. Id. col. 4 ll. 31–42. The
              ’596 patent provides oligonucleotide C is represented by the
              formula (Zn)a, wherein “Z” is a unit identifier nucleotide se-
              quence that identifies the chemical unit X at position n, “n”
              is an integer between 1 and 11 that identifies the position
              of Z within oligonucleotide C, and “a is an integer as de-
              scribed previously to connote the number of chemical unit
              identifiers in the oligonucleotide.” Id. col. 5 ll. 56–65. The
              length of a unit identifier nucleotide sequence Z “can be
              from about 2 to about 10 nucleotide[]” bases. Id. col. 6 ll.
              12–14.
                  Claim 1 is the only independent claim in the ’596 pa-
              tent, and it is representative of the claims at issue in this
              appeal. It recites “[a] bifunctional molecule according to
              the formula A—B—C,” with additional limitations repeat-
              ing the sub-formulas and definitions provided in the speci-
              fication, including (Xn)a represents polymer A, (Zn)a
              represents oligonucleotide C, and “a” is an integer from 4
              to 50. Id. col. 43 ll. 1–14.
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  15 Filed:
                                              10/07/19     08/29/2019Page 18 of 28
                                                       PageID.1436



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.            3



                                            II
                                            A
                  To apply the invention as claimed, we must determine
              how to measure the length “a”. Specifically, our task is to
              determine the units of measurement for the length “a”. Do
              we measure A and C by the number of chemical units 1 X
              and Z? Or do we measure by the number of monomers in
              each X and Z? If the claim language or the specification
              clearly identified the units of measurement, and thus an-
              swered that question, our analysis would be complete. Un-
              fortunately, and not uncommonly, neither the claims
              themselves nor the specification expressly supply an an-
              swer.
                                            B
                   The district court and the majority conclude that we
              must measure polymer A and oligonucleotide C by the
              number of chemical units X and Z, respectively. Simply
              put, “a” is an integer that represents the number of chemi-
              cal units. The majority provides four justifications for its
              construction. First, it cites a statement in the specification
              that, with respect to oligonucleotide C and the formula
              (Zn)a, “a is an integer as described previously to connote the
              number of chemical unit identifiers in the oligonucleotide.”
              Maj. Op. at 7–8. The majority reads that sentence to mean
              “a” is the number of chemical units Z in the oligonucleotide
              chain, as a matter of inventor lexicography. Second, it cites
              a statement in the specification that the library of bifunc-
              tional molecules is represented by the formula Va, wherein
              “‘a’ . . . represents the number of chemical units of X


                  1  Throughout the remainder of this opinion, I use
              “chemical unit” to refer to both a single chemical unit of X
              and a unit identifier nucleotide sequence Z. And I use
              “monomer” to refer to both the individual monomers that
              comprise X and the nucleotide bases that comprise Z.
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  16 Filed:
                                              10/07/19     08/29/2019Page 19 of 28
                                                       PageID.1437



              4          THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              forming the polymer A, i.e., the length of polymer A.” Id.
              at 9–10. The majority reads that part of the specification
              to be a definitive answer to the appropriate units of meas-
              urement for length “a” across all formulas in the ’596 pa-
              tent that rely on length “a” as a variable. Third, the
              majority points to the claim language itself, which provides
              “a is an integer.” Id. at 10. It uses that language as proof
              that “a” must be a single integer that is the same across all
              formulas disclosed in the patent. Last, the majority con-
              tends its construction is consistent with “ordinary chemical
              nomenclature.” Id. at 9.
                   However, the majority readily admits, as it must, that
              its construction reads out a substantial part of the ’596 pa-
              tent’s claims. Id. at 11–12. In fact, the construction it
              adopts reads out 83% of the claimed range of “a”. Although
              the patent claims are clear that “a” can be any integer from
              4 to 50, under the district court’s and majority’s construc-
              tion, “a” can only be an integer from 4 to 11. By measuring
              “a” by chemical units of X and Z, “a” can be no greater than
              the maximum number of chemical units, which is the max-
              imum value of n, which everyone agrees is 11. Contrary to
              the express claim language, “a” can never be greater than
              11; it can never be an integer from 12 to 50.
                   According to this court’s almost cardinal rule of claim
              construction, “[c]laims must be ‘interpreted with an eye to-
              ward giving effect to all terms in the claim’” and avoiding
              “a claim construction which would render a claim limita-
              tion meaningless.” Becton, Dickinson & Co. v. Tyco
              Healthcare Grp., LP, 616 F.3d 1249, 1257 (Fed. Cir. 2010)
              (citations omitted); see also Bicon, Inc. v. Straumann Co.,
              441 F.3d 945, 951 (Fed. Cir. 2006) (holding a patent claim
              construction that reads limitations out of a claim is “con-
              trary to the principle that claim language should not [be]
              treated as meaningless”); Tex. Instruments Inc. v. U.S. Int’l
              Trade Comm’n, 988 F.2d 1165, 1171 (Fed. Cir. 1993) (re-
              fusing to adopt a claim construction that would read an ex-
              press limitation out of the claims “because ‘[c]ourts can
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  17 Filed:
                                              10/07/19     08/29/2019Page 20 of 28
                                                       PageID.1438



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.             5



              neither broaden nor narrow claims to give the patentee
              something different than what he has set forth’” (citation
              omitted)). So this case boils down to whether the support
              the majority cites for its claim construction is enough to
              justify eviscerating most of a claim limitation—83% of the
              claimed range of possible “a” values. It is not.
                                            C

                   The ’596 patent does not specify the units of measure-
              ment for “a” as used in either (Xn)a or (Zn)a. Although the
              specification instructs “a is an integer as described previ-
              ously to connote the number of chemical unit identifiers in
              the oligonucleotide,” ’596 patent col. 5 ll. 63–65, that does
              not necessarily mean “a” is the number of chemical unit
              identifiers in the oligonucleotide, or that the patentee so
              defined the term. The word “connote” means “to signify in
              addition to its exact explicit meaning” or “to imply, indi-
              cate, or involve as an attribute: bear as connotation – con-
              trasted with denote.” Connote, Webster’s Third New
              International Dictionary (Unabridged ed. 1993). It does
              not mean “is.” In fact, when the patentee wanted to give
              notice that some variable in a formula “is” a certain quan-
              tity, the patentee knew how to say so. The specification
              tells us in no uncertain terms that “A is a chemical moiety,”
              “B is a linker molecule,” “C is an identifier oligonucleotide,”
              “X is a single chemical unit in polymer A,” “n is a position
              identifier for X in polymer A,” “a is an integer from 4 to 50,”
              and “Z is a unit identifier nucleotide sequence within oligo-
              nucleotide C.” ’596 patent col. 4 ll. 26–29, 35–36, 41–42
              (emphasis added); id. col. 4 ll. 59–60 (emphasis added).
              Under those circumstances, the patentee’s choice of the
              word “connote” rather than the word “is” implies the pa-
              tentee intended those two words to carry different mean-
              ings. Moreover, ascertaining the length “a” based on
              monomers “connotes” the number of chemical unit identifi-
              ers Z in oligonucleotide C just as well as measuring the
              length “a” by chemical units. One necessarily knows the
              number of Zs if she knows the number of monomers in each
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  18 Filed:
                                              10/07/19     08/29/2019Page 21 of 28
                                                       PageID.1439



              6           THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              Z and the total number of monomers “a”. As a result, the
              majority’s suggestion that Scripps’s construction of “con-
              note,” which is consistent with the dictionary definition, is
              somehow in tension with its regular use in the scientific
              context is unpersuasive.

                   Nor does the discussion in the ’596 patent of “a” as used
              in the library formula Va resolve the proper construction of
              “a” as used in (Xn)a or (Zn)a. The specification tells us that,
              with respect to the library formula Va, “‘a’ is an exponent
              to V and represents the number of chemical units of X form-
              ing the polymer A, i.e., the length of polymer A.” Id. col. 9
              ll. 7–11. But that does not mean “a” has those same units
              in the formulas (Xn)a and (Zn)a. In fact, there is reason to
              believe “a” is not measured in chemical units as used in
              (Xn)a and (Zn)a, despite being so measured as used in Va.

                  The size of the library is based on the number of differ-
              ent possible polymer As, which is based on the total num-
              ber of unique combinations of the available chemical unit
              Xs. V is the size of the alphabet, which simply is the num-
              ber of available chemical unit Xs used to construct polymer
              A. And “a” is the number of chemical unit Xs in polymer A.
              For example, if there are two chemical units available for
              use and each polymer contains three chemical unit Xs, the
              size of the library Va is 23, or 8 bifunctional molecules.
              There are eight unique ways to arrange the two available
              chemical unit Xs to construct a three-chemical-unit poly-
              mer A in that example. What do we notice? The library is
              built based on chemical units, not monomers. Indeed, the
              number of monomers in each chemical unit X is irrelevant.
              The size of the library depends on only the arrangement of
              chemical unit Xs, irrespective of what is inside each X.

                   The same is not true of polymer A, represented by (Xn)a,
              or oligonucleotide C, represented by (Zn)a. Counting length
              “a” in monomers for purposes of (Xn)a and (Zn)a is more con-
              sistent with the specification. The specification in several
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  19 Filed:
                                              10/07/19     08/29/2019Page 22 of 28
                                                       PageID.1440



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.                 7



              instances discusses with seeming importance the number
              of monomers in polymer A and in oligonucleotide C. The
              ’596 patent states “[p]olymer A can be any monomeric
              chemical unit that can be coupled and extended in poly-
              meric form,” “[a] typical length [for unit identifier nucleo-
              tide sequence Z] can be from about 2 to about 10
              nucleotides,” “[a] typical and exemplary unit identifier nu-
              cleotide sequence [Z] is based on the commaless code hav-
              ing a length of six nucleotides (hexanucleotide) per
              chemical unit,” “an identifier oligonucleotide [preferably]
              has at least 15 nucleotides in the tag (coding) region for
              effective hybridization,” “length of the identifier oligonucle-
              otide” is based on “considerations of the complexity of the
              library, the size of the alphabet of chemical units, and the
              length of the polymer length [sic] of the chemical moiety,”
              “the unit identifier nucleotide sequence is 6 nucleotides”
              and the sequence characteristics of the oligonucleotide Z
              such as length are described by the number of monomeric
              nucleotide bases. Id. col. 4 ll. 46–47 (emphasis added); id.
              col. 6 ll. 12–13, 61–63, 64–67; id. col. 7 ll. 1–3, id. col. 28 ll.
              4–5; id. col. 29–42. Are we to believe the patentee, despite
              discussing over and over again the importance of the mon-
              omeric composition of the chemical units, intended to cap-
              ture nowhere in the formulas (Xn)a or (Zn)a the number of
              monomers in polymer A and oligonucleotide C? Unlike the
              library size, the number of monomers in polymer A and ol-
              igonucleotide C is relevant. The majority’s construction
              treats the information as irrelevant.

                  The majority is not troubled by the fact that its con-
              struction ignores that meaningful monomer information
              because, in its view, “the specification nowhere says that a
              in the formulas refers to the number of nucleotides in the
              overall oligonucleotide C, i.e., (Zn)a.” Maj. Op. at 8. The
              majority mistakenly contends, while the specification
              “use[s] nucleotides to measure the length of the individual
              ‘unit identifier[s],’ i.e., each Zn,” it “does not use nucleotides
              as the unit for a, or even label a the ‘length’ of C, having
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  20 Filed:
                                              10/07/19     08/29/2019Page 23 of 28
                                                       PageID.1441



              8           THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              defined that variable in terms of ‘the number of chemical
              unit identifiers.’” Id. The ’596 patent defines C as the
              “identifier oligonucleotide” and Z as the “unit identifier nu-
              cleotide sequence.” ’596 patent col. 5 ll. 56–60. Although
              the specification makes reference to the length of the unit
              identifier oligonucleotide Z in terms of nucleotides, it also
              refers to the length of the identifier oligonucleotide C in
              terms of nucleotides. See, e.g., id. col. 6 ll. 64–66 (“[P]ref-
              erably, an identifier oligonucleotide has at least 15 nucleo-
              tides in the tag (coding) region for effective hybridization.
              In addition, considerations of the complexity of the library,
              the size of the alphabet of chemical units, and the length of
              the polymer length of the chemical moiety all contribute to
              length of the identifier oligonucleotide as discussed in more
              detail herein.” (emphasis added)). In fact, the patent dis-
              cusses building both polymer A and identifier oligonucleo-
              tide C based on their monomeric composition, not based on
              their chemical units X and Z. See id. col. 26 ll. 17–21 (“The
              conjugate can be lengthened by alternating cycles of addi-
              tion of nucleotides and amino acids. The following alter-
              nating cycles are repeated until the conjugate has desired
              length amino acid polymer [i.e., A] and oligonucleotide pol-
              ymer [i.e., C].” (emphasis added)); id. col. 26 ll. 34–36 (“The
              cycle of [the steps] above adding alternate nucleotides and
              amino acids can be repeated until the conjugate has poly-
              mers of the desired length and structure.” (emphasis
              added)).

                  Furthermore, the majority overlooks critical facts
              when it contends that “a” is nowhere tied to the length of
              oligonucleotide C, which is instead defined in terms of its
              unit identifier Zs. Polymer A, represented by the formula
              (Xn)a, is defined the same way as oligonucleotide C: in
              terms of its chemical unit Xs. And yet the specification tells
              us in a separate place that variable “a” is the length of pol-
              ymer A. The same is true of oligonucleotide C, which the
              specification describes as being represented by the formula
              (Zn)a, where “a is an integer as described previously,” and
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  21 Filed:
                                              10/07/19     08/29/2019Page 24 of 28
                                                       PageID.1442



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.             9



              “a” was previously described as the length of the polymer.
              Compare ’596 patent col. 4 ll. 31–42, with id. col. 5 ll. 56–
              65. There is no reasonable basis for treating the length of
              polymer oligonucleotide C any differently than the length
              of polymer A.

                   The fact that the claims recite “a is an integer” does not
              resolve the proper construction of “a” either. The majority
              adopts Illumina’s argument in its brief that, because the
              claims say “a is an integer,” that proves “a” is a single inte-
              ger that must be the same number across all formulas re-
              cited in the ’596 patent. Maj. Op. at 10; Appellee’s Br. at
              19–20. But the fact that “a” is an integer simply means it
              is a whole number, not a fraction. And that is all we can
              take it to mean. That must be true in light of the claim
              language, which also says “n” is defined by the formula
              “1+i, where i is an integer from 0 to 10.” ’596 patent col. 43
              ll. 10–12. We know that “i,” and thus “n” by association, is
              not always the same number; it necessarily changes with
              every chemical unit X and Z that is added to the polymer
              chain A and oligonucleotide chain C. How can we reach a
              contrary conclusion for the same language with respect to
              “a”?
                   Nor do general chemical naming conventions deter-
              mine the proper construction of “a”. The majority treats as
              a decided issue that the proper construction of the variable
              “a” and the formulas “(Xn)a” and “(Zn)a” should comport with
              “ordinary chemical nomenclature.” Maj. Op. at 9. Not so.
              While no one disputes the ordinary rules for naming com-
              pounds in the chemical arts, which Illumina made record
              evidence through its expert, Scripps’s expert testified that
              variable “a”, formula “(Xn)a”, and formula “(Zn)a”, do not
              have a conventional meaning in the art. J.A. 1280–81. The
              testimony from Scripps’s expert suggests, regardless of the
              ordinary chemical nomenclature, the formulas in the ’596
              patent do not necessarily follow it. And there is good rea-
              son to believe that may be true. Although both the formu-
              las (Xn)a and (Zn)a use the same “a”, they do not necessarily
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  22 Filed:
                                              10/07/19     08/29/2019Page 25 of 28
                                                       PageID.1443



              10          THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              represent the same value because we do not know the units
              of measurement. Therefore, on this record, it is disputed
              whether “a” as used in the formulas “(Xn)a” and “(Zn)a”
              should be construed consistent with general chemical nam-
              ing conventions. And the district court did not resolve that
              dispute of fact in the record. This court should not decide
              that factual dispute now on appeal. For those reasons, the
              majority’s reliance on “ordinary chemical nomenclature” is
              most seriously misplaced. Maj. Op. at 9.
                  Finally, and most importantly, measuring length “a” by
              monomers rather than chemical units neither broadens nor
              limits the claim language. It operationalizes all aspects of
              the claim, and thus indisputably is more consistent with
              the claimed invention. To the extent the majority relies on
              the rule that the same claim term in different parts of a
              claim are generally given the same meaning, Maj. Op. at
              9–10, that principle is overcome “if it is clear that the same
              phrase has different meanings in different claims [or claim
              limitations],” In re Varma, 816 F.3d 1352, 1363–64 (Fed
              Cir. 2016) (internal quotation marks and citation omitted).
              The patentee clearly intended “a” to have different mean-
              ings among the formulas if giving “a” the same meaning
              across all formulas reads out 83% of an express claim limi-
              tation.
                   The majority argues that we should ignore the re-
              striction in the scope of claim 1 effected by the construction
              it adopts because claim 2 suffers from “a somewhat similar
              oddity.” Maj. Op. at 12. That argument has no force.
              Claim 2 recites “[t]he bifunctional molecule of claim 1
              wherein said unit identifier nucleotide sequence Z has a
              length of from 2 to 8 nucleotides.” ’596 patent col. 43 ll. 15–
              17. The majority latches onto an argument Illumina made
              in its appellate brief that applying Scripps’s construction of
              “a” might cause the oligonucleotide recited in claim 2 to
              reach a length of eighty-eight, which exceeds the length
              limit of fifty established by independent claim 1. Maj. Op.
              at 12; Appellee’s Br. at 23. In doing so, the majority is led
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  23 Filed:
                                              10/07/19     08/29/2019Page 26 of 28
                                                       PageID.1444



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.             11



              astray by a red herring. It is of course true that “a” and “n”
              cannot simultaneously have their maximum values for a
              given bifunctional molecule. If that were not the case, “a”
              would readily exceed fifty as the majority suggests. Fortu-
              nately, the claims do not require that “a” and “n” be able to
              simultaneously achieve their maximum values. What mat-
              ters to make use of the entire scope of claims 1 and 2 is that
              “a” and “n” can have their minimum and maximum values
              individually for any given hypothetical bifunctional mole-
              cule. The argument Illumina makes, and the majority
              adopts, simply demonstrates that the claims of the ’596 pa-
              tent have boundaries, as all claims must. Illumina’s con-
              struction makes 83% of the claimed range of “a”
              inaccessible in all cases. Meanwhile, Scripps’s construction
              makes accessible the entire claimed range of “a” and “n”
              values. Unlike the construction adopted by the majority,
              Scripps’s construction breathes life into all aspects of all
              the claims of the ’596 patent.
                                            III
                  The majority does not address the district court’s con-
              struction of the claim phrase “B is a linker molecule opera-
              tively linked to A and C” because both parties agreed that
              the appeal would be resolved if we affirmed either of the
              district court’s constructions. Maj. Op. at 6–7, 12. Because
              I disagree with the district court’s and majority’s construc-
              tion of “a”, I also address the district court’s construction of
              the “linker molecule” phrase.
                  Before the district court issued its claim construction
              order, the U.S. Patent and Trademark Office (“PTO”) is-
              sued a decision denying Illumina’s petition for inter partes
              review of the ’596 patent. In that decision, the PTO con-
              strued the “linker molecule” phrase to mean “linker mole-
              cule B (1) links to A and to C, (2) allows for alternative
              addition of nucleotides and amino acids to itself, and (3) is
              capable of coupling to and decoupling from a solid support
              without cleaving either the polypeptide or oligonucleotide
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  24 Filed:
                                              10/07/19     08/29/2019Page 27 of 28
                                                       PageID.1445



              12          THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.




              from linker molecule B.” J.A. 977. The PTO recognized
              that the ability of linker molecule B to alternatively add
              nucleotides and amino acids, as well as its ability to couple
              to and decouple from a solid support, were not limitations
              recited in the claims. But it reasoned those limitations
              were expressly recited in the specification, and Scripps
              made them necessary attributes of the linker molecule dur-
              ing prosecution of grandparent patent application
              07/860,445 (“the ’445 application”) and parent application
              08/665,511 (“the ’511 application”) by using those limita-
              tions as bases to distinguish the invention over the prior
              art. The district court adopted wholesale the PTO’s con-
              struction of the “linker molecule” phrase and the PTO’s as-
              sociated analysis. In doing so, the district court erred.
                   I do not find fault with most of the district court’s
              “linker molecule” construction. Linker molecule B must
              link to A and to C, it must allow for alternative addition of
              chemical species to itself, and it must be capable of coupling
              to and decoupling from a solid support without cleaving ei-
              ther A or C from the linker molecule. But there is no justi-
              fication for limiting polymer A as recited in the claims of
              the ’596 patent to polypeptides composed of amino acids.
              “In general, prosecution disclaimer will only apply to a sub-
              sequent patent if that patent contains the same claim lim-
              itation as its predecessor.” Regents of Univ. of Minn. v.
              AGA Med. Corp., 717 F.3d 929, 943 (Fed. Cir. 2013). Un-
              like the claims at issue in the grandparent ’445 application
              and the parent ’511 application, which restrict A to poly-
              peptides, the claims of the ’596 patent are broader because
              they allow A to be any polymer. Claim 3 of the ’596 patent
              makes clear that polymer A is not limited to polypeptides
              made up of amino acid monomers. ’596 patent col. 43 ll.
              18–20. And during prosecution of the application that led
              to the ’596 patent, unlike the prosecutions of the earlier an-
              cestral patent applications, Scripps did not disavow claim
              scope with respect to linker molecule B. Therefore, the dis-
              trict court’s construction of the “linker molecule” phrase is
             Case: 18-2089
Case 3:16-cv-00661-JLS-BGS Document: 46 Filed
                           Document 92    Page:  25 Filed:
                                              10/07/19     08/29/2019Page 28 of 28
                                                       PageID.1446



              THE SCRIPPS RESEARCH INSTITUTE v. ILLUMINA, INC.          13



              incorrect to the extent it limits linker molecule B to those
              chemical species that connect with polypeptides composed
              of amino acids.
                                           IV
                   The majority disregards significant rules of engage-
              ment by failing to apply the claim construction principles
              oft-repeated in our precedent. See, e.g., Merck & Co. v.
              Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir.
              2005) (“A claim construction that gives meaning to all the
              terms of the claim is preferred over one that does not do
              so.”). As a result, it repeats the same mistake made by the
              district court, upholds a construction that unduly lops off
              83% of a claim limitation without adequate justification,
              and dismisses a competing construction that everyone (in-
              cluding the district court) agrees is technically correct. By
              actually applying our claim construction principles, I
              would reach the correct constructions, vacate the district
              court’s erroneous interpretations of “a” and “B is a linker
              molecule operatively linked to A and C”, and remand for
              further proceedings.
                 As a parting aside, looking back over almost thirty
              years of deciding patent appeals, I hate to think of how
              many patents should have been neutered because their in-
              ventors could have used more precise claim language.
              With respect, I dissent.
